DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Currently, all limitations are given their broadest reasonable interpretations unless stated otherwise.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-22 and 34-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, in line 14 the limitation “wherein the at least one detector comprises a first pressure sensor and a second pressure sensor” renders the claim indefinite since it appears to contradict the limitation of line 12 which recites “wherein the at least one detector includes at least one pressure sensor”. The phrase “at least one pressure sensor” in line 12 indicates that the claimed invention requires a minimum of one pressure sensor. However, this is contradictory to the limitation of line 14, which requires a minimum of two pressure sensors. It is unclear if the “at least one detector” is actually “at least one pressure sensor” as recited in line 12, or “at least a first pressure sensor and a second pressure sensor” as recited in line 14. 
Regarding claim 17, the limitation “at least one detector includes at least one pressure sensor” renders the claim indefinite for the same reasons stated for claim 16.
Furthermore, it is unclear if the process actually requires “at least one pressure sensor” for “detecting the decrease in airflow pressure through the process space” since claim 16 already recites in line 16 that this function is provided by “the first and second 
Regarding claims 18-19, the limitation “at least one pressure sensor” renders the claim indefinite for the same reasons stated for claim 16 above.
Claims 20-22 and 34-38 are rejected by virtue of their dependence on a rejected base claim. Furthermore, it is noted that claims 17-19 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-17, 20-22 and 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Kafer et al. (WO 2014/066133 A1) in view of Tay et al. (US 6,075,922) and Kenyon et al. (US 3,961,569). Pressure Drop NPL is relied on as evidence for claims 16 and 37-38.
The limitation “constant climate” is not defined by the specification and is thus given its broadest reasonable interpretation to mean any known parameter (e.g. humidity, temperature, flow characteristics, pressure, etc.) of a “climate” (i.e. atmosphere) is controlled to remain within a desired range.
Regarding claim 16, Kafer et al. teaches a process for drying sausage logs (elongated food products) (abstract) comprising a dryer unit 300 (naturally comprising a housing) bounding a process space (figures 1-3; paragraph 127), a feed opening and a discharge opening in the housing to carrying the food into and discharging food from the process, a transport path through the process space (conveyor 202 of figure 2; paragraph 110), an airflow generator 400 (paragraph 112), a pressure sensor for detecting airflow pressure in the process space compared to ambient air pressure (paragraph 112), and the system is arranged to control the process conditions by adjusting the airflow generator based on the detected process conditions (paragraphs 94, 97, and 117-118). 
The recirculation system takes air from the return air inlet 401, removes moisture from the air, and returns dry air to the system through air outlet 402, where the system maintains air pressure via make-up air, taking in air to compensate for any air leaks that occur within the system or elsewhere in the air circuit (paragraph 117). The air is maintained under positive pressure, e.g. at least 1 atmosphere (paragraph 112). 
In order to calculate the compensation, the decrease in the airflow pressure would have necessarily been measured by comparing the airflow pressure in the process space and ambient air pressure. It is noted that the limitation “ambient air” is given its broadest reasonable interpretation to refer to any air surrounding the system, i.e. outside the processing space. Since the airflow can be adjusted as needed (paragraph 94), where decreasing and increasing airflow would necessarily decrease and increase pressure respectively, and since positive pressure is maintained (paragraph 112), the system is construed to be arranged to control the process conditions by adjusting the at least one airflow generated based on the detected process conditions (pressure).
Kafer et al. does not teach when low ambient air pressure between approximately 980 and 995 hPa is detected, the at least one airflow generator is controlled to provide a low airflow pressure in the process space, and when high ambient pressure between approximately 1010 and 1040 hPa is detected, the at least one airflow generator is controlled to provide a high airflow pressure in the process space relative to the airflow pressure to minimize an exchange of air between the process space and the ambient air.
Tay et al. teaches a system for preventing gases from either leaking into or out of a processing chamber designed to operate at or near atmospheric pressure (abstract), where precise control of pressure within the processing chamber includes a pressure control device, the control device designed to maintain pressure within the chamber at a desired value relative to the outside atmosphere (column 7 lines 60-65) by connection of a controller/microprocessor in the control device to a pressure gauge that continuously monitors pressure within the chamber (column 8 lines 25-32). The controller automatically detects pressure fluctuations within the chamber due to flow rate of gas through the chamber, and adjusts the pressure control device to maintain the desired pressure (column 8 lines 33-39). The pressure in the chamber can be increased or decreased, e.g. by 5 mm Hg or greater, relative to the pressure of the atmosphere surrounding the chamber such that gases are significantly prevented from entering or exiting the chamber through any leaks (column 5 lines 17-27 and 55-61). The reference is analogous since it is directed to a processing device which exposes items to be treated to gas flow (column 3 lines 8-10), where the pressure (from the gas flow) in the processing chamber can be controlled relative to the ambient pressure surrounding the chamber to prevent leaking of gas into or out of the chamber. The “high airflow pressure” (above atmospheric) would have necessarily been greater relative to the “low airflow pressure” (below atmospheric).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kafer et al. to control the airflow pressure as claimed since the prior art acknowledges that such control can be performed in similar devices to similarly prevent substantial leaking of gas into or out of the processing area of the device, to prevent contamination and/or unintended chemical reaction (e.g. oxidation) of the materials being processed by unwanted gas/substances leaking into the system from the surrounding atmosphere, or to prevent escape of any hazardous or toxic gas from the system as taught by Tay et al. (column 4 lines 49-54), to reduce or eliminate the need to detect or repair leaks that may exist within the chamber as taught by Tay et al. (column 5 lines 5-7), and to reduce or eliminate energy loss to the surroundings (e.g. heating gas), thereby enhancing the efficiency of the system.
Kafer et al. teaches pressure sensors in the system (paragraph 112), but does not teach a sensor located proximate the feed opening and another sensor located proximate the discharge opening (claims 31-32), and does not teach the sensors are configured to determine a decrease in airflow pressure in the process space.
Kenyon et al. teaches a system for processing food products in a pressurized system (abstract), where pressure gauges (sensors) are located throughout points of interest in the processing space, such as a first sensor 38 near entrance 26 and second sensor 41 near exit 27 of the process space, in order to allow for monitoring of pressures (figure 1; column 6 lines 28-37). It is noted that the combination of at least two pressure sensors along a processing path would naturally be configured to determine a local pressure at said sensors, where the pressure differential would necessarily be the difference between the measurements in said at least two pressure sensors. The reference is analogous since it is directed to a system for treating foods having means for determining pressure within the processing space.
Pressure Drop NPL teaches that pressure drops are known to occur in airflow systems due to friction of the air against the side walls of the system and between the flowing gas itself as evidenced by Pressure Drop NPL (pages 4-5 “Resistance to change” and “Straight but still resistant”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kafer et al. to similarly include pressure sensors proximate the feed and discharge openings, the sensors configured to determine a decrease in airflow pressure, since such a decrease is known to occur as evidenced by Pressure Drop NPL, since the prior art acknowledges that pressure sensors can be placed at the entrance and exit of a food processing space to monitor the pressure in the area of the respective sections, and since Kafer et al. and Tay et al. already teach wanting to maintain a desired pressure throughout the processing space (to eliminate air leaks into or out of the system as taught by Tay et al.), and therefore to similarly ensure a sufficient pressure is maintained throughout the process space to prevent such leakage by automatically notifying the airflow controller to increase (or decrease) the airflow pressure as needed.
Regarding the recited low and high pressure values, the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as atmospheric pressure at the time of operation (e.g. storms or elevation relative to sea level), and desired reduction in the degree of leakage into or out of the processing chamber.
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known that provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382. 
Additionally, the system of Kafer et al. would have been capable of performing the claimed limitations of “maintaining a constant climate in a controllable manner for a prolonged period of time”, “the system is arranged to control the process conditions by adjusting the at least one airflow generator based on the detected process conditions”, and “wherein a low ambient air pressure…to minimize an exchange of air between the process space and the ambient air” since the airflow and pressure can be adjusted and controlled as stated above. 
Furthermore, the claim does not recite that any specific part of the system is configured to perform the controlling action. For example, the claim does not specify a controller or processor that is configured to provide the air pressure control. The claim recites only that the “system” is arranged to control the process conditions as claimed. Thus the claim can be interpreted to be capable of performing the limitation above simply by an operator determining a pressure change has occurred by reading an output from the pressure sensor and manually adjusting the parameters of the airflow generator to change the airflow pressure of the system. 
Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In this case, the combination of prior art applied above teaches a controller for a drying system (via gas) which receives inputs from pressure sensors and subsequently adjusts operating parameters within the process based on said inputs. Thus one of ordinary skill in the art would have reasonably expected that the controller of the prior art combination would similarly be capable of performing the claimed limitations.
Regarding claim 17, Kafer et al. teaches the detector includes at least one pressure sensor for detecting the decrease in airflow pressure through the process space (paragraph 112). It is noted that pressure losses in airflow systems are known to occur due to friction of the air against the side walls of the system and between the flowing gas itself as evidenced by Pressure Drop NPL (pages 4-5 “Resistance to change” and “Straight but still resistant”). Therefore the pressure sensor of Kafer et al. would have been capable of detecting a decrease in the airflow pressure (relative to atmospheric) at any location within the process space.
Regarding claims 20-21, Kafer et al. teaches the system further comprises at least one dehumidifier (airflow conditioner for humidity) for conditioning the generated airflow (paragraph 96). In view of the rejection under 35 USC 112(b) or second paragraph above, it is noted that claim 21 is interpreted to depend from claim 20.
Regarding claim 22, the system of Kafer et al. is construed to be a type of drying cabinet since the system dries food (abstract).
Regarding claims 34-38, the prior art combination applied to claim 16 teaches controlling the airflow within the system based on detected pressure conditions outside of the system so as to match the respective pressures as taught by Tay et al. (column 5 lines 17-27 and 55-61; column 7 lines 60-65; column 8 lines 25-39). It is noted the claimed values would have been obvious for the reasons stated for claim 16 above.
Pressure Drop NPL further shows that the relationship between gas velocity and pressure is known, where if the velocity is known, the pressure can be calculated (page 3 second to last paragraph). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kafer et al. to maintain the claimed airflow pressure and claim airflow speed as the combination applied to claim 16 already teaches wanting to maintain processing pressure close to a detected atmospheric pressure, and since the particular type of parameter (airflow pressure or velocity) used for control would have been a matter of preference as the relationship between airflow pressure and velocity is known and can be easily calculated.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kafer et al. (WO 2014066133 A1) in view of Tay et al. (US 6,075,922) and Kenyon et al. (US 3,961,569) as applied to claims 16-17, 20-22 and 34-38, and further in view of Schmidt (US 2015/0367972 A1).
Kafer et al. does not teach the pressure sensor is provided with a valve for changing a connection of the pressure sensor with the process space and the ambient air.
Schmidt teaches a system for drying a food product (abstract) comprising using a branch valve 112 controlled by pressure sensor 114 to adjust flow of certain process streams when a predetermined pressure is detected (paragraph 33). The valve 112 changes the connection in return line 104 between process space 4 and branch line 110 to discharge the stream flow (figure 2). The reference is analogous since it is directed to drying a food product and adjusting fluid connections via a valve between process areas based on pressure detected by a pressure sensor.
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Kafer et al. to include a valve with the pressure sensor as claimed in order to similarly provide control/adjustments to the system as needed based on measured pressure values, to allow the pressure sensor to be exposed to the outside of the system for calibration and/or other maintenance, to allow the pressure sensor of Kafer et al. to determine whether the airflow/pressure within the process is at a desired relative pressure relative to the surrounding atmosphere as stated in the combination applied to claim 16, and to make adjustments accordingly to compensate for air leaks through the system as suggested by Kafer et al. (paragraph 117).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kafer et al. (WO 2014066133 A1) in view of Tay et al. (US 6,075,922) and Kenyon et al. (US 3,961,569) as applied to claims 16-17, 20-22 and 34-38, and further in view of Nichols et al. (US 2005/0125102 A1).
Kafer et al. does not specifically teach the sensor is a double sensor. 
Nichols et al. teaches an HVAC system (air movement system) which uses a dual (double) pressure sensor 70 to sense pressure differences across a distance, such as opposite sides of an air filter (paragraph 29). The reference is analogous since it is directed to a system for air movement which is monitored by pressure sensors across a designated space as stated above, and evaluating the detected pressure(s) to determine further action required (paragraph 34).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kafer et al. to use a dual sensor since the reference (and the combination applied to claim 16) already contemplates monitoring pressure values to ensure a desired pressure is maintained within the process space relative to the surrounding atmosphere, and therefore to use a sensor that is capable of performing simultaneous pressure measurements at different areas (i.e. process pressure relative to atmospheric pressure), to allow for calibration to atmospheric pressure, and to minimize the number of individual sensors, thereby reducing trouble-shooting and maintenance efforts in the case that a sensor malfunctions (checking a single dual sensor as compared to checking every individual sensor).

Response to Arguments
Applicant's arguments filed 12/8/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 8 that Kafer does not teach general conditions of ambient air pressure as recited in claim 16 and therefore one skilled in the art would not have optimized the variable of ambient pressure.
This is not persuasive since the prior art explicitly teaches controlling processing pressure “at a level slightly greater or slightly less than the pressure of the outside atmosphere” as recited by Tay et al. (column 7 lines 62-65).
Furthermore, it is well understood that atmospheric pressure can vary. The particular range of atmospheric pressures in which the claimed system operates is simply a matter of personal or manufacturing choice. For example, an operator may choose not to operate the system under excessively high or low pressures due to various factors such as inclement weather, limitations of the system such as operability under extreme conditions or equipment safety, particular type of material being processed, etc. Since the prior art acknowledges that systems are capable of adjusting processing pressures based on atmospheric pressure readings, in the absence of persuasive evidence that the claimed ranges are critical or provide unexpected results, said claimed ranges would have been subjected to routine experimentation and optimization as stated in the prior art rejection.
Additionally, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant argues that the airflow generator is configured to control the amount of airflow pressure, and the prior art combination does not teach the airflow generator configured to perform the claimed limitation.
This is not persuasive since the airflow generator of the prior art necessarily controls airflow pressure, i.e. by increasing or decreasing airflow speed produced by the generator as recited for the rejection of claim 16. Kafer teaches controlling airflow (paragraph 94) and pressure using inputs from sensors (paragraph 112) to allow the airflow generator (i.e. dehumidifier 400) to maintain positive pressure of at least one atmosphere within the process space (paragraph 117). Therefore the system of Kafer would have been capable of the claimed limitation, e.g. when ambient pressure decreases, a similar decrease can be made in the system pressure to maintain the system slightly above atmospheric. Furthermore, Tay et al. teaches a pressure control device such as a throttle valve can be designed to maintain the processing pressure at a desired level relative to atmospheric pressure (column 7 lines 62-65; column 8 lines 22-32).
The issue with claim 16 as currently drafted is that there is no recitation that a computerized processing device (e.g. logic controller/microprocessor) is receiving the pressure inputs and providing the controlling outputs in an automated manner. Therefore, as stated in previous office actions, a piece of prior art showing an operator reading the pressure sensor outputs and manually adjusting the pressure within the system reads on the claims. Nevertheless, Tay et al. teaches the concept of adjusting processing pressures based on atmospheric pressure in order to reduce airflow into, or out of the system.
Applicant argues that the claimed system requires features which are not disclosed in the Pressure Drop NPL, and thus a pressure drop cannot be determined using the same equations.
This is not persuasive since the reference is relied on to teach the concept that a pressure loss naturally occurs when fluid flows through a system. It is noted that the equations taught by the NPL are not relied on to calculate an actual pressure drop. Based on this teaching, and further since the prior art teaches multiple pressure sensors throughout a processing space (Kenyon et al. figure 1; column 6 lines 28-37), prior art suggests to one of ordinary skill in the art that a pressure drop in a system can be determined simply by taking the difference between the pressure readings at the inlet and outlet of the system.
Applicant argues that there is no suggestion that the check valve 112 of Schmidt is capable of facilitating a measurement by the pressure sensor 114 of the pressure outside of the processing equipment as claimed.
This is not persuasive since the reference is relied on only to teach the concept that a valve position can be adjusted to connect different portions of the process. The combination applied to claim 18 (and by extension 16), already teaches controlling the processing pressure based on a measured atmospheric pressure as taught by Tay et al. The combination of the prior art applied to claim 18 suggests that this comparison can be made using a known valve which can change positions, thereby exposing the pressure sensor of the prior art combination to both the process and atmospheric conditions.
Applicant’s arguments against the dependent claims are not persuasive for the same reasons stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.K/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                      Primary Examiner, Art Unit 1792